Scott, Judge,
delivered the opinion of the court.
As tbe defendant, Seth McIntosh, set up title in bis answer to tbe premises in dispute through a deed from Benj. W. McIntosh, and as tbe court found tbe deed from Benj. W. McIntosh to Seth fraudulent and void, it was maintained by tbe defendant, Seth B. McIntosh, that be was not estopped by the-deed declared to be void, and that be was at liberty to set up any other title be might have. Admitting tbe correctness of' tbe conclusion for the sake of tbe argument, yet, as be in bis answer set up no other title than tbe deed which was pronounced void, and showed no other title on tbe trial, bow was he-defended from tbe claim of tbe plaintiff ?
Benj. and Seth McIntosh were in possession of tbe land im dispute. Tbe plaintiff showed a sheriff’s deed conveying to> him Benj. W. McIntosh’s interest in tbe land, and produced evidence showing that tbe deed under which Seth claimed was void» Now, if Seth showed no other title, what is there to prevent a judgment against him as well as against Benj. W. McIntosh?; Admitting he was not estopped from setting up another title, yet, as he produced none, and as that on which he relied was overthrown, surely be must share the fate of his co-defendant. The doctrine of estoppel has nothing to do with the case. The-judgment will be reversed, and a judgment will be rendered; against both defendants in this court, on the finding in the Gourfc below. The other judges concur.